    Case 2:19-cr-20427-DML-DRG ECF No. 24, PageID.67 Filed 08/12/20 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN

    United States of America,                       No. 19-CR-20427

                Plaintiff,                          Hon. David M. Lawson
    v.
                                                    Offense:
    Hitham Noman,                                   18 U.S.C. § 1960
                                                    Operating an Unlicensed Money
              Defendant.                            Transmitting Business
    _______________________________/                Maximum Penalty:
                                                    Five years (Count 2)
                                                    Maximum Fine:
                                                    Not to exceed $250,000
                                                    Mandatory Supervised Release:
                                                    Up to 3 years


               GOVERNMENT’S SENTENCING MEMORANDUM

         The United States of America, by its attorneys, Matthew Schneider, United

States Attorney, and Timothy Wyse, Assistant United States Attorney, respectfully

recommends that the Court impose a sentence which considers both the guidelines

range of 37 to 47 1 months and the factors set forth in 18 U.S.C. § 3553(a).



1 The Rule 11 agreement calculated a guidelines range of 33-41 months. This calculation,
however, was based on an assumed criminal history of II. The Probation Department has
calculated Noman’s criminal actual history as III; by the terms of the Rule 11 agreement this
raises Noman’s guidelines range to 37-47 months.

                                                1
Case 2:19-cr-20427-DML-DRG ECF No. 24, PageID.68 Filed 08/12/20 Page 2 of 8




I.    BACKGROUND
      Defendant Hitham Noman pleaded guilty with a Rule 11 Agreement to one

count of operating unlawful money transmitting businesses in violation of 18

U.S.C. §1960. This plea was the result of his involvement in an illegal money

wiring scheme designed by other individuals.

      From on or about August 2014 to in or around March 2015, Noman, acting

alone and with others (collectively designated as “the Subjects”), created multiple

phony businesses and used several straw business owners or fronts in order to wire

to the country of Yemen millions of dollars collected in cash from the Detroit,

Michigan metropolitan area and from other states.

      The Subjects’ business operated as unlicensed Money Transmitting

Businesses (“MTBs”) and charged users of their MTBs a fee for their services.

The purpose of such MTBs was to use the financial wire transfer system available

to U.S. banks to move millions of dollars out of the United States to foreign

locations, especially Yemen.

      The Subjects arranged for and participated in accepting U.S. currency from

individuals within and outside of the State of Michigan. They then created

multiple phony business entities filed with the State of Michigan and used those



                                         2
Case 2:19-cr-20427-DML-DRG ECF No. 24, PageID.69 Filed 08/12/20 Page 3 of 8




business entities to open business bank accounts. The Subjects used these accounts

to deposit the money they had collected and to access the financial wire transfer

system.

      In many instances, the Subjects recruited other individuals to act as “fronts”

for the creation of the business entities and for the opening of the corresponding

business bank accounts. The Subjects used various methods to persuade these

other individuals to act as “fronts” for them, including paying these “fronts” a flat

fee or a percentage of the deposited/wire transferred amounts.

      The Subjects created those business entities and opened those business bank

accounts with the knowledge the entities would not function as real businesses but

instead would be used only as a cover and an instrument for the depositing and

wire transferring of millions of dollars of U.S. currency.

      Noman had to create many businesses entities because the banks continued

to shut down the bank accounts associated with the large cash money transfers.

Whenever a bank closed one of these accounts, Noman would discontinue the

associated business and move the activity to a new business name and at times a

new bank.




                                          3
Case 2:19-cr-20427-DML-DRG ECF No. 24, PageID.70 Filed 08/12/20 Page 4 of 8




      During the above time frame, defendant Noman, personally deposited

approximately $2,858,428 in U.S. currency into the bank account of “Budget

Phones,” a fraudulent business, and then wire transferred these funds to the

Republic of Yemen and other foreign countries. Budget Phones was not registered

as a money service business with either the Financial Crimes Enforcement

Network (“FinCEN”) or the State of Michigan as required by law.

II.   SENTENCING GUIDELINES CALCULATIONS AND § 3553(a)
      FACTORS
      In determining an appropriate sentence, district courts are to consider the

factors set forth in 18 U.S.C. § 3553(a). See United States v. Booker, 543 U.S.

220, 264 (2005). “The Guidelines should be the starting point and the initial

benchmark in determining a sentence and a district court should begin all

sentencing proceedings by correctly calculating the applicable Guidelines range.”

United States v. Lalonde, 509 F.3d 750, 763 (6th Cir. 2007) (quoting Gall v.

United States, 128 S.Ct. 586, 601 (2007) (internal quotations omitted)).

“Sentences falling within the applicable Guidelines range are afforded a rebuttable

presumption of reasonableness.” Id. at 770.

      In determining the appropriate sentence, the Court should not simply rely on

the guidelines calculations, but should consider all of the factors in the Sentencing


                                          4
Case 2:19-cr-20427-DML-DRG ECF No. 24, PageID.71 Filed 08/12/20 Page 5 of 8




Reform Act and, in particular, those set forth in 18 U.S.C. § 3553(a). These factors

include: (1) the nature and circumstances of the offense and the history and

characteristics of the defendant; (2) the need for the sentence imposed – (A) to

reflect the seriousness of the offense, to promote respect for the law, and to provide

just punishment for the offense; (B) to afford adequate deterrence to criminal

conduct; (C) to protect the public from further crimes of the defendant; and (D) to

provide the defendant with needed educational or vocational training, medical care,

or other correctional treatment in the most effective manner; . . . (6) the need to

avoid unwarranted sentence disparities among defendants with similar records who

have been found guilty; and (7) the need to provide restitution to any victims of the

offense.

      A.     Sentencing Guidelines

             1. Guidelines Calculation

      The government agrees with the Probation Department’s calculation of the

guidelines range, which is based on a Total Offense Level of 19 and a criminal

history category of III, resulting in a range of 37-47 months.




                                           5
Case 2:19-cr-20427-DML-DRG ECF No. 24, PageID.72 Filed 08/12/20 Page 6 of 8




      B.     Sentencing Reform Act Factors

      1.     The Seriousness of the Offense

      This was a serious crime. While there is no evidence that this scheme was

intended to go beyond sending money to relatives and possibly avoiding income

tax, the individuals involved in it, willingly or by accident, created an international

cash transfer system which could easily be used for other illegal purposes,

including laundering fraudulently obtained money.

      2.     The History and Characteristics of the Defendant

      Noman’s criminal history is taken into account by the guidelines. But it is

noteworthy that Noman, unlike others that have received below-guidelines

sentences in related cases, has a significant criminal history that has been scored by

the Probation Department as Category III.

      3.     Respect for the Law and Deterrence

      White collar crime is, unfortunately, far too common. The sentence imposed

in this case, as in all white collar crime cases, is important to promote respect for

the law and to deter the defendant and general public from committing similar

future crimes.




                                           6
Case 2:19-cr-20427-DML-DRG ECF No. 24, PageID.73 Filed 08/12/20 Page 7 of 8




      4.     Need to Avoid Unwarranted Sentence Disparities

      One sentencing consideration is the need to avoid unwarranted sentencing

disparities amongst similarly-situated offenders. Similarly-situated offenders does

include the defendants in related cases highlighted in Noman’s sentencing memo.

But, more broadly, it also includes white-collar criminals involved in other similar

crimes with similar guidelines. Imposition of a sentence within the advisory

guidelines range best serves “the need to avoid unwarranted sentencing disparities

among defendants with similar records who have been found guilty of similar

conduct.” 18 U.S.C. § 3553(a)(6). Congress “sought uniformity in sentencing by

narrowing the wide disparity in sentences imposed by different federal courts for

similar criminal conduct” prior to the Guidelines. Rita v. U.S., 127 S. Ct. 2456,

2464 (2007).

      The government acknowledges that prior defendants in related cases have

been sentenced to time served, followed by a term of probation. However, a

guidelines sentence would still be appropriate in this case.




                                          7
Case 2:19-cr-20427-DML-DRG ECF No. 24, PageID.74 Filed 08/12/20 Page 8 of 8




III. CONCLUSION

      For all of the above reasons, the government respectfully recommends that

the Court impose a sentence which considers both the guidelines range of 37 to 47

months and the factors set forth in 18 U.S.C. § 3553(a).

                                             Respectfully submitted,

                                             MATTHEW SCHNEIDER
                                             United States Attorney

                                             s/ Timothy Wyse
                                             TIMOTHY WYSE
                                             Assistant United States Attorney
                                             211 W. Fort St., Suite 2001
                                             Detroit, Michigan 48226
                                             Telephone: (313) 226-9144
                                             E-mail: Timothy.Wyse@usdoj.gov

Dated: August 12, 2020




                                         8
